                                             Case 5:20-cv-05389-BLF Document 14 Filed 11/23/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           BARRY JOHN SANFORD,                            Case No. 20-cv-5389 BLF (PR)
                                  11
                                                         Petitioner,                      ORDER GRANTING REQUEST
                                  12                                                      FOR ADDITIONAL TIME TO FILE
Northern District of California




                                                   v.
 United States District Court




                                                                                          A RESPONSE TO COURT’S
                                  13                                                      INITIAL REVIEW ORDER
                                  14       PEOPLE OF THE STATE OF
                                           CALIFORNIA,
                                  15
                                                        Respondent.
                                                                                          (Docket No. 13)
                                  16

                                  17

                                  18            On August 4, 2020, Petitioner, a California state prisoner, filed a letter which was
                                  19   construed as an attempt to file a petition for a writ of habeas corpus under 28 U.S.C. §
                                  20   2254.1 Dkt. No. 1. Petitioner paid the filing fee. Dkt. No. 10.
                                  21            On September 28, 2020, Petitioner filed a letter of explanation describing the course
                                  22   of his actions in challenging his state conviction and filing this action. Dkt. No. 11. The
                                  23   Court reviewed the papers that were filed in initiating this matter, Dkt. No. 1, and found
                                  24   that Petitioner included a federal petition at the end of the packet under Exhibit “H” which
                                  25   was overlooked by the Clerk. Dkt. No. 1 at 29-35. The Court conducted an initial review
                                  26   of the petition and found it contained both exhausted and unexhausted claims. Dkt. No.
                                  27
                                       1
                                  28       This matter was reassigned to this Court on August 26, 2020. Dkt. No. 8.
                                            Case 5:20-cv-05389-BLF Document 14 Filed 11/23/20 Page 2 of 6




                                   1   12. Petitioner was therefore directed to either file an amended petition containing only
                                   2   exhausted claims or file a motion for a stay under either Rhines v. Webber, 544 U.S. 269
                                   3   (2005), or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003), while he returns to the state
                                   4   courts to exhaust additional claims. Id.
                                   5          In response, Petitioner has filed a letter requesting additional time to respond, as
                                   6   well as expressing dissatisfaction with the Court’s silence with regards to his “current
                                   7   circumstances nor the oppressive reality that COVID-19 has placed on [his] ability to
                                   8   respond to the Court’s requirements for habeas action.” Dkt. No. 13 at 1. Petitioner
                                   9   asserts that “[t]hese are extraordinary times,” that neither Rhines nor Kelly are applicable
                                  10   to his circumstances, and that he merely sought to file a petition in the federal courts “to
                                  11   remain active under the one year restrictions placed by the Federal Government on habeas
                                  12   procedure.” Id. at 2-3. The Court addresses Petitioner’s response below.
Northern District of California
 United States District Court




                                  13

                                  14                                               DISCUSSION
                                  15   A.     Timeliness
                                  16          District courts are permitted, but not obliged, to consider, sua sponte, the timeliness
                                  17   of a state prisoner's habeas petition. Day v. McDonough, 547 U.S. 198, 210 (2006).
                                  18          It appears from the initial filings in this matter that Petitioner initiated this action in
                                  19   order to avoid running afoul of the statute of limitations. The Antiterrorism and Effective
                                  20   Death Penalty Act of 1996 (“AEDPA”), which became law on April 24, 1996, imposed for
                                  21   the first time a statute of limitations on petitions for a writ of habeas corpus filed by state
                                  22   prisoners. Petitions filed by prisoners challenging noncapital state convictions or
                                  23   sentences must be filed within one year of the latest of the date on which: (A) the
                                  24   judgment became final after the conclusion of direct review or the time passed for seeking
                                  25   direct review; (B) an impediment to filing an application created by unconstitutional state
                                  26   action was removed, if such action prevented petitioner from filing; (C) the constitutional
                                  27

                                  28                                                   2
                                           Case 5:20-cv-05389-BLF Document 14 Filed 11/23/20 Page 3 of 6




                                   1   right asserted was recognized by the Supreme Court, if the right was newly recognized by
                                   2   the Supreme Court and made retroactive to cases on collateral review; or (D) the factual
                                   3   predicate of the claim could have been discovered through the exercise of due diligence.
                                   4   28 U.S.C. § 2244(d)(1). Time during which a properly filed application for state post-
                                   5   conviction or other collateral review is pending is excluded from the one-year time limit.
                                   6   Id. § 2244(d)(2).
                                   7          Here, Petitioner’s appellate counsel correctly advised him of this one-year
                                   8   limitations period, Dkt. No. 1 at 7, as well as the ninety days included for “direct review”
                                   9   during which time a petitioner can file a petition for a writ of certiorari from the United
                                  10   States Supreme Court, whether or not the petitioner actually files such a petition. Bowen v.
                                  11   Roe, 188 F.3d 1157, 1159 (9th Cir. 1999).2 Accordingly, if a petitioner fails to seek a writ
                                  12   of certiorari from the United States Supreme Court, AEDPA’s one-year limitations period
Northern District of California
 United States District Court




                                  13   begins to run on the date the ninety-day period defined by Supreme Court Rule 13 expires.
                                  14   See Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002) (where petitioner did not file
                                  15   petition for certiorari, his conviction became final 90 days after the California Supreme
                                  16   Court denied review).
                                  17          The petition indicates that Petitioner did not seek a writ of certiorari from the
                                  18   United States Supreme Court. Dkt. No. 1 at 14. Therefore, the judgment for his state
                                  19   conviction became final ninety days after the state high court denied review on April 24,
                                  20   2019, i.e., on July 23, 2019. Dkt. No. 1 at 5; Miranda, 292 F.3d at 1065. The limitations
                                  21   period began to run the next day such that Petitioner had until July 23, 2020, to file a
                                  22
                                       2
                                  23     Title 28 U.S.C. § 1257(a) authorizes the United States Supreme Court to review “[f]inal
                                       judgments or decrees rendered by the highest court of a State in which a decision could be
                                  24   had ... where any title, right, privilege, or immunity is specially set up or claimed by the
                                       Constitution.” In a criminal prosecution, finality generally is defined by a judgment of
                                  25   conviction and the imposition of a sentence. Florida v. Thomas, 532 U.S. 774, 776-77
                                       (2001) (finding no final judgment—and thus no jurisdiction to review state supreme court's
                                  26   decision on constitutionality of search—where case remanded to trial court for further
                                       proceedings).
                                  27

                                  28                                                  3
                                          Case 5:20-cv-05389-BLF Document 14 Filed 11/23/20 Page 4 of 6




                                   1   timely federal habeas action in this Court. 28 U.S.C. § 2244(d)(1)(A). Before the
                                   2   limitations period expired, Petitioner filed a state petition for writ of habeas corpus in
                                   3   Humboldt County Superior Court on June 3, 2020. Id. at 9-15. The state superior court
                                   4   denied the petition on June 15, 2020. Id. at 23-24, 26. Since Petitioner initiated state
                                   5   collateral proceedings before the limitations had expired, he is entitled to statutory tolling
                                   6   under 28 U.S.C. § 2244(d)(2). Therefore, Petitioner is entitled to 13 days of tolling (i.e.,
                                   7   from June 3, 2020, when he filed the state habeas petition until June 15, 2020, when the
                                   8   superior court denied it), such that Petitioner had until August 5, 2020, to file a timely
                                   9   federal habeas action. Since he filed the instant petition on August 4, 2020, this petition is
                                  10   timely.
                                  11          From his pleadings, it is clear that Petitioner wants to include claims that were not
                                  12   exhausted through his direct appeal. As explained in the Court’s initial review order,
Northern District of California
 United States District Court




                                  13   Petitioner must exhaust any new claims in the state courts before he may have this Court
                                  14   review them. Dkt. No. 12 at 2-3; see 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S.
                                  15   509, 515-16 (1982). If available state remedies have not been exhausted as to all claims,
                                  16   the district court must dismiss the petition. See Rose v. Lundy, 455 U.S. at 510; Guizar v.
                                  17   Estelle, 843 F.2d 371, 372 (9th Cir. 1988). Prisoners may avoid the risk of having the
                                  18   federal statute of limitations expire while they are exhausting their state remedies “by
                                  19   filing a ‘protective’ petition in federal court and asking the federal court to stay and abey
                                  20   the federal habeas proceedings until state remedies are exhausted.” Pace v. DiGuglielmo,
                                  21   544 U.S. 408, 416 (2005) (citing Rhines v. Weber, 544 U.S. 269, 277 (2005)). This request
                                  22   for a stay and abbey is the same as the motion for stay described in the Court’s initial
                                  23   review order. Dkt. No. 12 at 4-5.
                                  24          The Court acknowledges that these are “extraordinary” and challenging times due
                                  25   to the COVID-19 pandemic. However, the instructions that the Court provided in its initial
                                  26   review order were neither incorrect nor burdensome. Petitioner may either proceed solely
                                  27

                                  28                                                  4
                                          Case 5:20-cv-05389-BLF Document 14 Filed 11/23/20 Page 5 of 6




                                   1   on exhausted claims or seek a stay of this action so that he can pursue collateral review in
                                   2   the state courts to exhaust new claims. The first choice requires that he file an amended
                                   3   petition containing only those claims exhausted on direct review. In this regard, Petitioner
                                   4   need only attach a copy of the petition for review filed with the state high court to a
                                   5   completed federal habeas form. If he is unable to make a copy of the state petition, the
                                   6   instructions on the court form petition merely require that he briefly state each claim with
                                   7   facts in support. Legal arguments and case citations are not necessary nor is Petitioner
                                   8   required to submit any documents as evidence. The second choice requires that Petitioner
                                   9   file a motion under either Rhines, 544 U.S. 269, or Kelly v. Small, 315 F.3d 1063 (9th Cir.
                                  10   2003), as explained in the Court’s initial review order. Dkt. No. 12 at 4-5.
                                  11          A motion filed under Rhines requires Petitioner provide the following: (1) good
                                  12   cause, i.e., state a reasonable excuse to justify the failure to exhaust the claim in state
Northern District of California
 United States District Court




                                  13   court; and (2) a simple statement of each claim sufficient for the Court to determine
                                  14   whether it is potentially meritorious. 544 U.S. at 277-78. A motion under Kelly does not
                                  15   require Petitioner show good cause as under Rhines, but he must show that the amendment
                                  16   of the new claims which he seeks to exhaust relate back to the exhausted claims by sharing
                                  17   a “common core of operative facts.” Mayle v. Felix, 545 U.S. 644, 655 (2005). Petitioner
                                  18   need not conduct more research to prepare a motion for stay as the Court has already
                                  19   provided him the relevant law, and he need only provide sufficient facts to state a
                                  20   constitutional claim which can be found in the trial records which he states he received
                                  21   from appellate counsel in November 2019. Dkt. No. 11 at 1.
                                  22          In accordance with the foregoing, Petitioner must file an amended petition
                                  23   containing only exhausted claims in the time provided below in order to proceed in this
                                  24   matter. If Petitioner wants to seek a stay of this matter under Rhines or Kelly to exhaust
                                  25   new claims in the state courts and present them for federal habeas review, he must also file
                                  26   a motion satisfying the appropriate standards in the same time provided below.
                                  27

                                  28                                                   5
                                            Case 5:20-cv-05389-BLF Document 14 Filed 11/23/20 Page 6 of 6




                                   1                                                        CONCLUSION
                                   2            For the foregoing reasons, the Court orders as follows:
                                   3            1.         Petitioner’s request for additional time to respond is GRANTED. No later
                                   4   than forty-two (42) days from the date this order is filed, Petitioner may file notice that he
                                   5   wishes to strike the unexhausted claims and proceed solely on the two claims that he
                                   6   presented to the state courts as discussed in the Court’s initial review order. Dkt. No. 12.
                                   7            2.        In the alternative, Petitioner may file a motion for stay under Rhines or Kelly
                                   8   to return to the state courts and exhaust new claims. Along with the motion, he must still
                                   9   file an amended petition that contains only exhausted claims as discussed above. If the
                                  10   motion for stay is granted, he will later be permitted to amend the petition to include the
                                  11   newly exhausted claims. Petitioner must file a motion for a stay no later than forty-two
                                  12   (42) days from the date this order is filed.
Northern District of California
 United States District Court




                                  13            Failure to respond in accordance with this order in the time provided will
                                  14   result in the dismissal without prejudice of this mixed petition under Rose v. Lundy,
                                  15   455 U.S. at 510.
                                  16            3.        Petitioner requests a copy of his letter, filed under Docket No. 11. Dkt. No.
                                  17   13 at 5. In the interest of justice, the Court will grant the request. The Clerk of the Court
                                  18   is directed to include a copy of Docket No. 11 with a copy of this order to Petitioner.
                                  19            IT IS SO ORDERED.
                                  20   Dated: _November 23, 2020___                               ________________________
                                                                                                  BETH LABSON FREEMAN
                                  21
                                                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25   Order Granting Ext. of Time to File Response
                                       P:\PRO-SE\BLF\HC.20\05389Sanford_eot-response.docx

                                  26

                                  27

                                  28                                                          6
